FILED
                                                           United States Court of Appeals
                                                                   Tenth Circuit

                                                                 January 3, 2008
                      UNITED STATES COURT OF APPEALS
                                                              Elisabeth A. Shumaker
                                    TENTH CIRCUIT                 Clerk of Court



 BOB ALLEN CUSTARD,

          Plaintiff - Appellant,

 v.

 HARLEY LAPPIN; HARRELL
 WATTS; R. WILEY; K. REAR; M.                           No. 07-1371
 MONTGOMERY; J. T. SHARTLE;                   (D.C. No. 07-cv-844-ZLW-BNB)
 BENJAMIN BRIESCHKE;                                     (D. Colo.)
 CHRISTOPHER B. SYNSVOLL;
 UNITED STATES OF AMERICA;
 MARK COLLINS; W. HAYGOOD; R.
 MADISON, “Dolly”; B. HAYS; I.
 GARCIA; A. FENLON,

          Defendants - Appellees.


                              ORDER AND JUDGMENT *


Before LUCERO, HARTZ, and GORSUCH, Circuit Judges.




      *
         After examining appellant’s brief and the appellate record, this panel has
determined unanimously that oral argument would not materially assist the
determination of this appeal. See Fed. R. App. P. 34(a)(2) and 10th Cir. R.
34.1(G). The case is therefore ordered submitted without oral argument. This
order and judgment is not binding precedent except under the doctrines of law of
the case, res judicata and collateral estoppel. It may be cited, however, for its
persuasive value consistent with Fed. R. App. P. 32.1 and 10th Cir. R. 32.1.
       Based on our independent review of the record in this case, and for

substantially the same reasons set forth by the district court, we affirm that

court’s judgment. With the dismissal of his complaint as malicious under 28

U.S.C. § 1915(e)(2)(B)(i), Mr. Custard has now earned at least three strikes under

§ 1915(g); accordingly, he may bring no more civil actions or appeals under

§ 1915 unless he is under imminent danger of serious physical injury. See 28

U.S.C. § 1915(g). We warn Mr. Custard that any future frivolous, malicious, or

abusive filings will put him at the risk of sanctions, including possible filing

restrictions.


                                        ENTERED FOR THE COURT



                                        Neil M. Gorsuch
                                        Circuit Judge




                                         -2-